209 F.2d 821
93 U.S.App.D.C. 415, 100 U.S.P.Q. 208
NATIONAL LEAD COMPANY, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 11735.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 13, 1953.Decided Feb. 4, 1954.

Mr. John H. Bruninga, St. Louis, Mo., with whom Mr. Richard G. Radue, Washington, D.C., was on the brief, for appellant.
Mr. Joseph Schimmel, Attorney, United States Patent Office, Washington, D.C., with whom Mr. E. L. Reynolds, Solicotor, United States Patent Office, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appellant National Lead Company brought suit under Rev. Stat.  Sec. 4915,1 seeking a patent on a well-drilling fluid.  After a hearing, the District Court dismissed the complaint.  National Lead Co. v. Marzall, D.C.D.C. 1952, 109 F.Supp. 20.  This appeal followed.


2
The opinion of the District Court (Judge Curran) appears to us to state accurately the factual situation and the reasons why the complaint must be dismissed.  It correctly interprets and applies our decision in National Lead Co. v. Marzall, 1952, 91 U.S.App.D.C. 63, 198 F.2d 296.


3
The judgment of the District Court will accordingly be


4
Affirmed.



1
 That section was repealed by Section 5, Act of July 19, 1952, c. 950, 66 Stat. 815, and is now replaced by 66 Stat. 803, 35 U.S.C.A. §§ 145, 146